Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The previously withdrawn method claims are rejoined with the previously presented, and examined claims. Therefore, claims 2, 3, 5, 6, 10-14, 17 and 18 have been rejoined to the allowable claims. As such, claim 18 will be amended in order to provide for proper claim form:

18. The method of claim 17, wherein the collagen is made by:
	(1) pretreating the fish scales by washing, degreasing and/or decolorizing;
	(2) extracting the scales by macerating in hydrochloric acid at pH 4-5 for decalcification, until the scales become soft and transparent, then washing the scales 2-5 times, at 60º-70ºC for 2-3 hours;
	(3) concentrating the fish scale collagen;
	(4) drying the fish scale collagen to a water content of less than 15%.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to the most recent Office Action, the Applicant has provided reasonable amendments that have allowed for the withdrawal of the 35 USC 112(b) rejections. There appears to be no reasonable motivation to carry out the claimed method, and as such, the method is considered non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651